Citation Nr: 9900391	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  98-00 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

THE ISSUE

Whether a January 1992 rating decision, in assigning April 
13, 1990, as the effective date for an award of service 
connection for residuals of trauma to the right elbow, 
involved clear and unmistakable error (C&UE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945; he was a prisoner of war of the German 
government from June 1944 to May 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  A hearing was held before a hearing officer at the 
RO in April 1998, and the hearing officer's decision was 
entered in June 1998.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that a report pertaining to his 
examination by VA in October 1987, which reflects his having 
stated that he sustained trauma to his right elbow while 
he was a prisoner of war in Germany during World War II, 
should be deemed sufficient to have comprised a claim for 
service connection for residuals of trauma to the right 
elbow.  He elaborates that, based on the October 1987 VA 
examination report, VA should have sent him the necessary 
documentation to file a formal claim for service connection 
for such disability and that VAs not doing so comprised a 
failure on VAs behalf of its duty to assist a veteran and, 
accordingly, comprised C&UE.  In addition, he avers that, in 
the alternative, the October 1987 VA examination report 
comprised a reopened claim, in accordance with 38 C.F.R. 
§ 3.157 (1998), for service connection for residuals of 
trauma to the right elbow.  In either instance, he contends 
that the proper effective date for his subsequent award of 
service connection for residuals of trauma to the right 
elbow, rather than being April 13, 1990, should be the date 
of the October 1987 VA examination.  He contends, therefore, 
that VA committed C&UE in assigning April 13, 1990, as the 
effective date for his subsequent award of service connection 
for residuals of trauma to the right elbow.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claim as to whether a 
January 1992 rating decision, in assigning April 13, 1990, as 
the effective date for an award of service connection for 
residuals of trauma to the right elbow, constituted C&UE is 
without legal merit.


FINDING OF FACT

No allegation of error, relative to the January 1992 rating 
assignment of April 13, 1990, as the effective date for an 
award of service connection for residuals of trauma to the 
right elbow, comprises a legally cognizable claim of C&UE.  


CONCLUSION OF LAW

A January 1992 rating assignment of April 13, 1990, as the 
effective date for an award of service connection for 
residuals of trauma to the right elbow, did not involve C&UE.  
38 U.S.C.A. § 7105 (West 1991).  38 C.F.R. § 3.105(a) (1998); 
Sabonis v. Brown, 6 Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision entered in January 1992, the RO awarded 
service connection for residuals of trauma to the right 
elbow, effective from April 13, 1990.  The veteran did not 
file a Notice of Disagreement within one year of notice of 
that decision, and thus, such determination became final.  
See 38 U.S.C.A. § 7105.  A final decision is accepted as 
correct in the absence of C&UE.  See 38 C.F.R. § 3.105(a).  
However, the veteran has asserted that the January 1992 
rating decision involved C&UE, and this is a matter for 
appellate determination.

In conjunction with a claim from the veteran, dated April 13, 
1990, the veteran was afforded pertinent examination by VA in 
November 1991, the diagnosis on which implicated residuals of 
trauma to the right elbow, postoperative status.  Service 
connection, effective from April 13, 1990, was established 
for such disability in a rating decision entered in January 
1992.  Inasmuch as the veteran, as noted above, did not file 
a Notice of Disagreement within one year of notice of that 
decision, such determination became final, see 38 U.S.C.A. 
§ 7105, and, as such, is accepted as correct, in accordance 
with 38 C.F.R. § 3.105(a), in the absence of C&UE.  

In asserting that the January 1992 rating decision involved 
C&UE, relative to the effective date (i.e., April 13, 1990) 
assigned for the award of service connection for residuals of 
trauma to the right elbow, the veteran asserts, as his 
principal contention, that a report pertaining to his 
examination by VA in October 1987, which reflects his having 
stated that he sustained trauma to his right elbow while 
he was a prisoner of war in Germany during World War II, 
should be deemed sufficient to have comprised a claim for 
service connection for residuals of trauma to the right 
elbow.  He elaborates that, based on the October 1987 VA 
examination report, VA should have sent him the necessary 
documentation to file a formal claim for service connection 
for such disability and that VAs not doing so comprised a 
failure on VAs behalf of its duty to assist a veteran and, 
therefore, involved C&UE.  However, even ignoring the 
consideration that the veteran merely referred to a history 
of right elbow trauma on the occasion of the above-addressed 
1987 VA examination and that right elbow disability was not 
initially assessed until the occasion of the veterans 
examination by VA in November 1991, the Board would make the 
more salient observation that a failure on VAs behalf to 
fulfill the duty to assist cannot, as a matter of law, 
constitute C&UE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-
384 (1994).  Further, the United States Court of Veterans 
Appeals, in addressing medical evidence that identified 
disability, has held that VA is not required to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed.  See Brannon v. West, No. 96-282 (U.S. Vet. 
App. Nov. 17, 1998).  

As to the veterans remaining contention, finally, that the 
October 1987 VA examination report comprised a reopened 
claim, in accordance with 38 C.F.R. § 3.157, the Board would 
respectfully point out that, in the context of this appeal, 
the pertinent provision of 38 C.F.R. § 3.157 would only bear 
on the proper effective date at issue had the veteran 
submitted a claim for service connection for residuals of 
trauma to the right elbow within one year after the October 
1987 VA examination, see 38 C.F.R. § 3.157(b)(1), which the 
record does not contain and, in any event, the veteran does 
not allege having submitted the same.

In light of the reasoning advanced above relative to each 
allegation of error bearing on the pertinent aspect (i.e., 
that pertaining to the effective date assigned for an award 
of service connection for residuals of trauma to the right 
elbow) of the January 1992 rating decision, and since the law 
rather than the evidence is dispositive of the resolution of 
this issue of appeal, the claim of whether such rating 
decision, in assigning April 13, 1990, as the effective date 
for an award of service connection for residuals of trauma to 
the right elbow, involved C&UE is without legal merit and is, 
accordingly, denied.  See Sabonis, supra. 


ORDER

A January 1992 rating decision, in assigning April 3, 1990, 
as the effective date for an award of service connection for 
residuals of trauma to the right elbow, did not involve clear 
and unmistakable error.  The appeal is denied.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
